        CASE 0:19-cv-02597-JRT-KMM Doc. 51 Filed 03/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA

 Ricky Mason,                                              Case No. 19-cv-2597 (JRT/KMM)
                      Plaintiff,                             DEFENDANTS’ REQUEST TO
                                                              CONDUCT DEPOSITION OF
        vs.
                                                              PLAINTIFF RICKY MASON
 Nancy Johnston, et al.,
                      Defendants.


       As provided by the Court’s December 15, 2020 scheduling order (Doc. No. 41),

Defendants request to take the deposition of Plaintiff Ricky Mason. Defendants expect

Plaintiff’s deposition to be helpful to their case for one major reason that directly flows

from Plaintiff’s constitutional claims and this Court’s ruling adopting the report and

recommendation of Magistrate Judge Katherine Menendez.

       Specifically, according to the Court, it must “decide whether the relationship

between Mason and Keinanen warrants constitutional protection” under the First

Amendment. (Memo. Op. & Order Adopting R. & R. of Magistrate Judge, Doc. No. 26,

dated Sept. 30, 2020.) Defendants’ questioning of Plaintiff about the nature of that

relationship will help Defendants prepare their case—and likely, help the Court reach its

decision.

       Taking Plaintiff’s deposition is proportional to the needs of this case, if only because

one of the key people with knowledge of the relationship between Plaintiff and Ms.

Keinanen is Plaintiff himself.
               CASE 0:19-cv-02597-JRT-KMM Doc. 51 Filed 03/05/21 Page 2 of 2




         Because taking Plaintiff’s deposition would be helpful to the preparation of

Defendants’ case by shedding light on the nature of Plaintiff and Ms. Keinanen’s

relationship, and it is proportional to the needs of the case because Plaintiff is one-half of

this relationship, Defendants’ request should be granted.

Dated: March 5, 2021                          Respectfully submitted,

                                              KEITH ELLISON
                                              Attorney General
                                              State of Minnesota


                                              s/ Brendan M. Kenny
                                              Brendan M. Kenny
                                              Assistant Attorney General
                                              Atty. Reg. No. 0391791

                                              445 Minnesota Street, Suite 1400
                                              St. Paul, Minnesota 55101-2131
                                              (651) 583-7799 (Voice)
                                              (651) 282-5832 (Fax)
                                              brendan.kenny@ag.state.mn.us

                                              Attorneys for Defendants
                                              Nancy Johnston, Terry Kneisel,
                                              Kevin Moser, Steve Sayovitz,
                                              Blake Carey, Randy P. Gordon,
                                              Jordan Goodman, Jim Berg, and
                                              Thane Murphy, in their
                                              individual and official capacities


|#4911880-v1




                                              2
